978 So.2d 858 (2008)
Reginald C. HAWKINS, Appellant,
v.
Archie F. GARDNER, JR., Anthony Cammarata, and Nancy Daniels, Appellee.
No. 1D06-1895.
District Court of Appeal of Florida, First District.
April 7, 2008.
Reginald C. Hawkins, pro se, Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges the summary denial of a petition for mandamus, by which he sought to compel his former attorneys to provide him with certain materials from the case file of his criminal defense. The attorneys had been appointed to represent the appellant, and in addition to the return of any personal property he is entitled to a copy of transcripts and other documents, insofar as those documents were prepared at public expense. Potts v. State, 869 So.2d 1223 (Fla. 2d DCA 2004); Harris v. Webb, 711 So.2d 641 (Fla 1st DCA 1998); Gay v. State, 697 So.2d 179 (Fla. 1st DCA 1997). The mandamus petition presented a facially sufficient claim for such relief; the appealed order is therefore reversed, and the case is remanded.
ALLEN, WEBSTER, and PADOVANO, JJ., concur.